Journal Entries (1824): Journal 3: (1) Bill taken as confessed, referred to register *p. 499; (2) sale ordered *p. 512. Chancery Journal: (3) Decree *P- 69-
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) bond for costs; (4) writ of subpoena and return; (5) motion to take bill as confessed and for reference to register; (6) register’s report of amount due; (7) petition by John R. Williams to be made a party; (8) order confirming register’s report; (9) draft of decree; (10-12) register’s certificates of offer for sale; (13) register’s certificate of sale; (14) affidavit of publication of notices of sale; (15) sheriff’s bill of fees; (16) taxed bill of costs; (17) register’s report; (18) deed of mortgage—John Connelly to Thomas Emerson; (19) deed of mortgage—John Connelly to Charles Larned; (20) award of referees selected to settle matters in dispute between Mack & Conant and John Connelly; (21) wrapper for notes in matter of Thomas Emerson v. John Connelly.
Chancery Case 37 of 1823.